The opinion of the court was delivered, January 5th 1874, by
Sharswood, J. —
We think that this case was erroneously taken from the jury. The order was drawn upon a fund and was to be paid out of the moneys collected from the students of the Eayette County Normal School, and the acceptance was special to pay the bill out of the first money collected. It was agreed that no money had actually come to the hands of the defendant below except a very small amount which had been paid to the plaintiff. The contention was, however, that the defendant had authorized Moore to make the collection for him, and that whatever money had been received by him was to be considered as in the hands of Antram. So the learned judge charged the jury, instructing them that “ if Antram left the original subscription paper in the hands of Moore, who received the money on the same, it was the fault and neglect of Antram. He should have procured the possession of the original subscription — this would have authorized him alone to receipt; but he committed this power to the hands of Moore, and if there has been a loss he must look to Moore.” The mere leaving of the original subscription paper in the hands of Moore was not of itself an authority to collect the money and discharge the "subscribers. It would be evidence but for the jury. Antram *445testified: “ The subscribers were to come to my house and pay it; all I had to do was to receive it. The list of subscribers handed to me was a list copied by Moore; it purported to be a copy of the original.” Whatever inference of authority might be drawn from Antram’s leaving the original list in the hands of Moore would seem to be rebutted by this statement. For the same re.ason that the question in the cause was purely one of fact, the evidence offered by the defendant ought to have been received. It was that at the time he accepted Moore’s order it was understood between him and Moore that he (Antram) was not to collect the money, but that it was to be paid to him by the subscribers. This certainly bore directly upon Moore’s authority to receive the money for the defendant. It tended to sustain the position that Moore was to send the subscribers to Antram, and this was the design of having the original list in his hands. It would undoubtedly have been safer and more regular for Moore to have kept the copy and handed Antram the original. Moore seems to have been the teacher of the school and may have been instrumental in procuring the subscriptions. The list may therefore have been left with him to procure other subscribers. But all this was for the jury. It is too clear for argument that for mere neglect of his duty as treasurer, if thereby the money due upon the subscriptions was lost to the 'school, the defendant was not liable to Thorndell, but to the association which had resolved to establish “ The Fayette County Normal School,” and elected the defendant their treasurer.
Judgment reversed, and a venire facias de novo awarded.